Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant has amended claim 22. 35 U.S.C. 112 rejection has been withdrawn.
Applicant's arguments filed May 4, 2021 have been fully considered but they are not persuasive. Regarding independent claims 17, 34, and 36, Applicant argues that:
Claims 17, 34 and 26 have each been amended to include that the method includes manipulating the spine to cause the first vertebral engaging surface to rotate relative to the second vertebral engaging surface. That is, the vertebral engaging surfaces passively react to forces created by manipulating (e.g., rotating) the spine, such that the forces created by manipulating the spine cause the first vertebral engaging surface to rotate relative to the second vertebral engaging surface. These features are neither disclosed nor made obvious by the art cited in the Office Action, either alone or in combination. 

As such, manipulating the spine after implant (10) has been inserted between vertebrae will not rotate first vertebral engaging surface (13) relative to second vertebral engaging surface (15). Rather, first vertebral engaging surface (13) will remain stationary relative to second vertebral engaging surface (15) until member (24) is rotated to adjust the angle of first vertebral engaging surface (13) relative to second vertebral engaging surface (15). Amin thus fails to disclose or make obvious the features of Claims 17, 34 and 36 discussed above. 

Examiner respectfully disagrees. Examiner directs attention to [0025] of Arnin which discloses:
After the operation, if the patient succeeds at some point to make a movement that tends to further correct the curvature of the spine (such as by means of post-operational lateral bending exercises and the like), the biasing device 26 will immediately apply a biasing force on wedge element 20 to further move wedge element 20 axially to a new position that maintains the current position of the spine at the newly corrected position. The wedge element 20 remains in the new position by being geometrically locked in the place to which it was pushed by the biasing device 26. In this manner, over time and with gradual further corrective movements of the patient, the system gradually further corrects curvature of the spine.

Examiner contends that manipulating the spine (means of post-operational lateral bending exercises and the like) causes biasing device 26 to apply an axial biasing force on wedge 20 to move wedge 20 axially to adjust the first vertebral engaging surface relative to the second vertebral engaging surface and remain in the new desired position. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 21, 23, 25, 28, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2016/0015522 to Arnin.
As to Claim 17, Arnin discloses a method for treating a spine [0025]. The method comprises the steps of providing a spinal implant (10, Fig. 2) comprising a body including a first vertebral engaging surface (13) and a second vertebral engaging surface (15). The first vertebral engaging surface is rotatable relative to the second vertebral engaging surface (via 11, [0022]), and delivering the spinal implant adjacent a surgical site including the spine [0025]. The method includes manipulating the spine to cause the first vertebral engaging surface to rotate relative to the second vertebral engaging surface [0025].
As to Claim 21, Arnin discloses a method for treating a spine wherein the surgical site is a vertebral space [0025] and the spine is a spine of a human body, the spinal implant being delivered into the vertebral space such that the first vertebral engaging surface is disposed in a cephalad orientation of the human body and the second vertebral engaging surface is disposed in a caudal orientation of the human body [0005, 0019, 0025].
As to Claim 23, Arnin discloses a method wherein the surgical site is a vertebral space [0005, 0019, 0025]. The method further comprises connecting a male mating portion (distal portion of 24) of an inserter (24) with a posterior surface of the spinal implant and delivering the spinal implant into the 
As to Claim 25, Arnin discloses a method wherein the body includes a first plate (12) comprising the first vertebral engaging surface (13) and a second plate (14) comprising the second vertebral engaging surface (15), the first plate defining a first axis (seen in Fig. 5), the second plate defining a second axis (seen in Fig. 5), the spinal implant being movable between a closed configuration in which the first axis extends parallel to the second axis (configuration of Fig. 5) and an open configuration in which the first axis extends at an acute angle relative to the second axis (configuration of Fig. 4), the surgical site is a vertebral space [0025], and the spinal implant is delivered into the vertebral space with the implant in the closed configuration, the implant moving from the closed configuration to the open configuration by manipulating the spine [0025]. 
As to Claim 28, Arnin discloses a method wherein the body includes a first plate (12) comprising the first vertebral engaging surface (13) and a bottom surface (3, seen in Fig. 2) opposite the first vertebral engaging surface, the body including a second plate (14) comprising the second vertebral engaging surface (15) and a top surface (5, seen in Fig. 2) opposite the second vertebral engaging surface, the body including first and second cavities each extending into the bottom surface and third and fourth cavities each extending into the top surface ([0020], cavities seen in Figs. 2 and 3). 
As to Claim 38, Arnin discloses a method wherein manipulating the spine passively causes the first vertebral engaging surface to rotate relative to the second vertebral engaging surface [0025].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0015522 to Arnin in view of U.S. Patent Pub. No. 2016/0038300 to Yeon et al.
As to Claims 18 and 19, Arnin discloses the claimed invention except for further comprising the step of removing posterior bony structure from the spine, and further comprising the step of removing pedicle tissue from the spine in connection with a pedicle subtraction osteotomy.
Yeon discloses a method for treating a spine including the step of removing posterior bony structure from the spine [0013], and further comprising the step of removing pedicle tissue from the spine in connection with a pedicle subtraction osteotomy [0013] in order to allow for shortening of the spinal column to properly correct a deformity [0013]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of treating a spine of Arnin with the pedicle subtraction osteotomy modification of Yeon in order to allow for shortening of the spinal column to properly correct a deformity.

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0015522 to Arnin in view of U.S. Patent Pub. No. 2009/0182343 to Trudeau et al.
As to Claim 22, Arnin discloses a method wherein the spinal implant is delivered adjacent to the surgical site using an inserter (24, [0005, 0019, 0025]).
As to Claim 24, Arnin discloses a method wherein the surgical site is a vertebral space [0005, 0019, 0025]. The method further comprises connecting a male mating portion (distal portion of 24) of an inserter (24) with a posterior surface of the spinal implant and delivering the spinal implant into the vertebral space using the inserter such that the posterior surface faces a posterior side of the spine and an anterior surface of the spinal implant faces an anterior side of the spine (Figs. 4 and 5, [0024-0025]). 
As to Claims 22 and 24, Arnin discloses the claimed invention except for wherein the inserter includes image guidance to confirm alignment of the spinal implant relative to the spine.  
Trudeau discloses a method for treating a spine [0018] including wherein the inserter includes image guidance to confirm alignment of the spinal implant relative to the spine [0021, 0047, 0072] in order to ensure proper placement of the implant at the surgical site [0021, 0047, 0072].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of treating a spine of Arnin with the image guidance modification of Trudeau in order to ensure proper placement of the implant at the surgical site.

Claims 26, 27, and 29-36 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0015522 to Arnin in view of U.S. Patent Pub. No. 2013/0211526 to Alheidt et al.
As to Claim 26, Arnin discloses a method wherein the body includes an opening extending continuously between and through the vertebral engaging surfaces (openings cavities seen in Figs. 2 and 3).
Claims 34 and 36, Arnin discloses a method [0025] comprising the steps of providing a spinal implant (10, Fig. 21) that comprises a first plate (12) including a first vertebral engaging surface (13) and a bottom surface (seen in Fig. 2) opposite the first vertebral engaging surface, the spinal implant including a second plate (14)including a second vertebral engaging surface (15) and a top surface (seen in Fig. 2) opposite the second vertebral engaging surface, a pin (11) extending through the first plate and the second plate such that the first plate is rotatable relative to the second plate about the pin [0022, 0024, 0026], the spinal implant including a first cavity extending into the bottom surface and second cavity extending into the top surface ([0020], cavities seen in Figs. 2 and 3), and positioning an end of an inserter (24) to connect the spinal implant to the inserter (Figs. 4 and 5, [0024-0025]). The spinal implant including an opening extending continuously between and through the vertebral engaging surfaces (openings seen in Fig. 3). The vertebral space is defined by adjacent first and second vertebrae [0004, 0019], and manipulating the vertebrae to passively cause the first vertebral engaging surface to rotate relative to the second vertebral engaging surface [0025].
As to Claim 35, Arnin discloses a method wherein the first plate (12) defines a first axis (seen in Fig. 5) and the second plate (14) defines a second axis (seen in Fig. 5), the spinal implant being movable between a closed configuration in which the first axis extends parallel to the second axis (configuration of Fig. 5) and an open configuration in which the first axis extends at an acute angle relative to the second axis (configuration of Fig. 4), and the spinal implant is delivered into the vertebral space with the implant in the closed configuration, the implant moving from the closed configuration to the open configuration after the spinal implant is delivered into the vertebral space [0025].
As to Claims 26, 27, and 29-36, Arnin discloses the claimed invention except for wherein the method further comprises packing the opening with bone graft after the spinal implant is delivered, wherein the opening is packed with the bone graft from a trajectory that the spinal implant was delivered along to the surgical site, wherein delivering the spinal implant comprises inserting a male 
Alheidt discloses a method for treating a spine wherein the method comprises packing the opening with bone graft after the spinal implant is delivered [0055]. The opening (30) is packed with the bone graft from a trajectory that the spinal implant was delivered along to the surgical site [0055]. Delivering the spinal implant (10) comprises inserting a male mating portion (130) of an inserter (124) into the first and second cavities (formed by 30 and 25) and into the third and fourth cavities (formed by 30 and 55) and delivering the spinal implant adjacent the surgical site using the inserter [0040, 0041, 0045, 0046]. The first and third cavities (formed by 25 and 30) are aligned to define a first female mating portion configured for engagement with a male mating portion (130) of an inserter, the second and fourth cavities (formed by 55 and 30) being aligned to define a second female mating portion configured for engagement with the male mating portion (Fig. 3A, [0038]). The body comprises a first aperture (30) extending into the top surface and a second aperture (30) extending into the bottom surface (Figs. 1A-1B, 3A), the first and second apertures defining a passageway positioned between the first female mating portion and the second female mating portion (Fig. 3A, [0038]). The body comprises a first 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of treating a spine of Arnin with the graft and opening modification of Alheidt in order to allow for stable insertion and expansion of the implant and to promote bone growth within the implant.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391.  The examiner can normally be reached on Mon - Fri 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775